The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claims 38-55, drawn to a method for differentiated sequestration of substances of different substance groups in a sulfated and/or sulfonated hydrogel comprising: sequestration of substances of groups A and B and depletion of substances of a group A from a biofluid with simultaneous differentiated release of substances of group A or B from the sulfated and/or sulfonated hydrogel into the biofluid or the reduced binding of substances of group B in the sulfated and/or sulfonated hydrogel, wherein the sulfated and/or sulfonated hydrogel include type 1, type 2, type 3 and type 4 hydrogels and the hydrogels are composed of uncharged building blocks (UGB) and charged building blocks (GB).

Group II: claims 56-69, drawn to a covalently crosslinked hydrogel composition comprising charged building blocks in the 

Group III: claim 70, drawn to a method of applying hydrogels in factor management in vivo for controlling one or more diseases from the group consisting of angiogenesis, immune diseases, cancers, diabetes, neurodegenerative diseases, Crohn's disease, colitis ulcerosa, multiple sclerosis, asthma, rheumatoid arthritis, cutaneous wound healing and bone regeneration.

Group IV: claim 71, drawn to a method of applying hydrogels for cutaneous wound healing that includes the use of a type 2 hydrogel for sequestration of at least one of the pro-inflammatory chemokines eotaxin, GRO-a, ll-8, lP-10, MCP-1, MCP-3 , MCD, Rantes and SDF-1-alpha inside the hydrogels, with at least one of the pro-regenerative factors EGF, FGF-2, TGFb1, IL-10, HGF and PLGF remaining unaffected or largely unaffected in a biofluid.

Group V: claim 72, drawn to a method of using hydrogels for targeted purification of proteins from cell lysates of microbial or eukaryotic origin.

Group VI: claim 73, drawn to a method of using a hydrogel material for negative selection and separation of EGF, FGF-2, TGF-β, IL-10, HGF and PLGF signaling molecules, which bind weakly to the hydrogels of types 1-3, from biofluids.

Group VII: claim 74, drawn to a method of using a hydrogel material for in vitro cell and organ culture from embryonic stem cells (ES), induced pluripotent stem cells (iPS-), and other stem and progenitor cells not associated with ES and iPS-, primary cells obtained from patients, immortalized cell lines, as well as heart, muscle, kidney, liver and nerve tissues.


A species election is required as described below

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Instant Claims (Groups I-VII) is hydrogels comprising uncharged components and of sulfonated or sulfated components. Prior art exists which causes 
As taught by Fredenberg Uwe et al (Heparin desulfation modulates VEGF release and angiogenesis in diabetic wounds, Journal of Controlled Release, Vol. 220, p.79, 22 October 2015, cited in IDS filed 2/06/2020) [Fredenberg] in view of Siltanen Christian et al (Microfluidic fabrication of bioactive microgels for rapid formation and enhanced differentiation of stem cell spheroids, ACTA Biomaterialia, Vol. 34, p.125, 13 January 2016, cited in IDS filed 2/06/2020) [Siltanen]; Fredenberg teaches sulfation-dependent release of VEGF from heparin/polyethylene glycol (PEG) hydrogels and Siltanen teaches the sequestration of growth factors in hydrogels and the depletion thereof from cell culture medium. Accordingly, a method for sequestration and release of substances by hydrogels comprising uncharged components (PEG) and of sulfonated or sulfated components (sulfonated heparin) that is dependent on the degree of sulfonation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Fredenberg and Siltanen, as a whole. Thus, the elements of the subject matter relating to Instant Claims (Group I) are at least obvious over the prior art.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
If Group I-VII is elected, then Applicants are required to elect a single species from the following, where all of the variable substituents are specifically defined:
For example, 
(i) charged building block, e.g., sulfonated heparin;
and,

and,
(iii) type of hydrogel, e.g., type 1.

Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.
The species are independent or distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species. Further, the species are independent or distinct because prior art applicable to one species would not necessarily be applicable to another species. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
i) each species recites mutually exclusive characteristics, in this instance, structurally different compounds and hydrogel compositions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Should 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626